DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Examiner Note:	 Examiner recommends to Applicant only for the 35 U.S.C. § 101 rejection to focus on amending and tying into Independent Claims 1 and 8 based on Applicant’s Specification ¶ [0031] regarding the execution of the artificial intelligence by the software algorithm: “deployment of suitable algorithms and artificial intelligence can significantly reduce the demand for computation power, to enable proper handling of large manufacturing networks and to speed up the decision-making by the artificial intelligence that directs the automated dynamic quality control process” (emphasis added) and (2) according to Applicant’s Specification ¶ [0064] where feedback is updated by the machine learning / artificial intelligence according to: “artificial intelligence ” and (3) to tie into both Independent Claims 1 and 8 the hardware (e.g., especially the processor) and software (e.g., such as the algorithms) into performing each of these limitations (emphasis added).

Status of the Application
2. 		Claims 1-14 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The 2 information disclosure statement filed on 10/21/2020 and 06/02/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Priority
4.		 The Examiner has noted the Applicants claiming Priority from Provisional Application 62/831,777 filed 04/10/2019. 

Claim Rejections - 35 USC § 112
5.		The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.		Claims 3, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		(A).	Claims 3 and 10 recite the limitation(s): “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, [[and the like]], and any combination thereof.” Examiner notes that the phrase “and the like” renders (1) an insufficient antecedent basis for “the like” and (2) it is unclear what the term “the like” includes or excludes in the claim language. The phrase "and the like" renders the Claims 3 and 10 indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
		(B).	Claim 12 recites the limitation: “wherein [[the chemical manufacturing process]] is pharmaceutical manufacturing, commodity chemical manufacturing, specialty chemical manufacturing, petrochemical manufacturing, petroleum refining, or lubricant manufacturing.” Examiner notes the phrase “the chemical manufacturing process” renders an insufficient antecedent basis for this limitation in the claim. There is no previous introduction when referring back to Independent Claim 8 of “the chemical” in the “manufacturing process”. Examiner recommends to Applicant to amend Claim 12 by deleting the word “chemical” as follows: “wherein the manufacturing process is pharmaceutical manufacturing, commodity chemical manufacturing, specialty chemical manufacturing, petrochemical manufacturing, petroleum refining, or lubricant manufacturing.”
		Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-14 shown below.

8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.		Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-14 are each focused to a statutory category namely a “method” or a “process” (Claims 1-7) and an “apparatus” or a “system” (Claims 8-14).
Step 2A Prong One: Independent Claims 1 and 8 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 8);
“” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications” (see 
“comparing one or more quality vectors to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes” (see Independent Claims 1 and 8)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mathematical Concepts” which pertains to (2) mathematical relationships and/or mathematical formulas or equations.
That is, other than reciting the additional elements of (e.g., “a processor” & “a non-transitory machine readable medium”) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Mental Processes” and/or “Mathematical Concepts”.
Moreover, the mere recitation of generic computer components (e.g., “a processor” & “a non-transitory machine readable medium”) does not take the claims out of “Mental Processes” and/or “Mathematical Concepts” groupings.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Further, it also appears that the current “Mathematical Concepts” are further Mental Processes” through the use of physical aids such as pen and paper as part of evaluations and/or judgments (e.g., “measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors” (see Independent Claims 1 and 8); “assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8); “calculating conversion tensors to correlate any pairs of node specifications” (see Independent Claims 1 and 8); “comparing one or more quality vectors to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8); “identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8) & “compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes” (see Independent Claims 1 and 8)).
Dependent Claims 2-7 and 9-14:
The additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium” & “machine learning techniques”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” and/or “Mathematical Concepts” Groupings as described in Claims 1 and 8.
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to the “Mathematical Concepts” and/or “Mental Processes” groupings pertaining to quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-14 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
a processor” (see Independent Claim 8);
“a non-transitory machine readable medium that stores machine-readable instructions for execution by the processor, the machine-readable instructions comprising” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications” (see Independent Claims 1 and 8);
“comparing one or more quality vectors to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes” (see Independent Claims 1 and 8)
Independent Claims 1 and 8 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a processor” & “a non-transitory machine readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7 and 9-14 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium” & “machine learning techniques”, etc…) in § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  
Additionally and/or alternatively, certain limitations within Dependent Claims 6 and 13 reflect consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-14 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-14 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “a processor” & “a non-transitory machine readable medium”) as shown in Applicant’s Specification ¶’s [0062-0063]. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Dependent Claims 2-7 and 9-14 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium” & “machine learning techniques”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  
significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-14 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.		Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0140448 A1) to Barton, and in view of US Patent Application (US 2015/0261215 A1) to Blevins.
		Regarding Independent Claim 1, Barton method for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the following:
- measuring properties of the feed-stock (see at least Barton: ¶ [0102] & ¶ [0244]. Barton notes examples of feedstock qualities that may be uncertain include, but are not limited to, Reid Vapor Pressure (RVP), Research Octane Number (RON), Motor Octane Number (MON), sulfur, benzene, etc. A product specification may impose one or more quality requirements. Examples of such requirements include, but are not limited to, requirements relating to research octane number (RON), sensitivity, butane content, sulfur, vapor pressure, and/or viscosity. The inventors have recognized and appreciated that, in some instances, linear models may not adequately reflect how various flows interact in a real-life refinery. At ¶ [0070]: LG (Liquefied petroleum gas) may be produced by a CDU, reformer, and cracker. LG may be used as refinery fuel or a feedstock for gasoline, or traded in the market.), the intermediates (see at least Barton: ¶ [0042] & ¶ [0256-0257]. Barton notes that the one or more crude oils 110 may be processed into one or more intermediate products 120, which may in turn be blended to produce one or more final products 130. Procured crude oils may be fed through one or more processing stations (e.g., a distillation unit 211, a reformer unit 212, a cracker unit 213, an isomerization unit 214, and a desulphurization unit 215) to produce intermediate products 220. Appropriate combinations of the intermediate products 220 may be blended at different blending terminals (e.g., PG98 & ES95, F1 or F2, AGO, and HF, as shown in FIG. 2A) to produce final products 230 (e.g., gasoline, jet fuel, diesel, and heavy fuel oil, respectively). Examiner Note: “The feedstocks may include intermediates purchased and/or produced by the refinery, and/or additives. The illustrative feedstocks used in Example 3 and related data are listed in Table 17 below.”), and the products to yield their respective quality vectors (see at least Barton: ¶ [0048] & ¶ [0175]. Barton notes that a plurality of possible scenarios of crude procurement and/or refinery operations may be generated, where each scenario may include a vector of values, and each value in the vector may be a possible value for a corresponding uncertain parameter. Examples of uncertain parameters that may be modeled include, but are not limited to, costs and available qualities and quantities of crude oils, market demands and prices for final products, technical parameters such as catalyst activity, etc. “In an example with a slate of 10 crude oil candidates, each scenario may include a vector of 20 values—two values for each candidate, PD,VR i C i and SGO i , i∈{1, 2, . . . , 10}, corresponding, respectively, to the vacuum residue yield and the sulfur fraction of gas oil for that candidate.”  Also at ¶ [0248]: βl:=(βl,s), s ∈ {1, 2, 3, . . . B), l ∈ Ξ is is a quality vector of feedstocks x.)
	- assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications (see at least Barton: ¶ [0102] & ¶ [0106]. Barton notes that product specification may impose one or more quality requirements. Examples of such requirements include, but are not limited to, requirements relating to research octane number (RON), sensitivity, butane content, sulfur, vapor pressure, and/or viscosity. The inventors have recognized and appreciated that, in some instances, linear models may not adequately reflect how various flows interact in a real-life refinery. Also one or more properties of PG98 and ES95 (e.g., RON, sensitivity, and/or vapor pressure) may depend on qualities of one or more inflows (e.g., LG, ISO, LN, R95, R100, and/or CN). As discussed above, LG flows may be blended and then split, and therefore properties of the LG flows may be described by bilinear equations. See also Table 4 at ¶ [0148].)
		Barton method for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) doesn’t explicitly teach or suggest:
	- calculating conversion tensors to correlate any pairs of node specifications;
	- comparing one or more quality vectors to the corresponding dynamic node specification(s);
	- identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification;
	- compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes
		Blevins however in the analogous art for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the following:
- calculating conversion tensors to correlate any pairs of node specifications (see at least Blevins: ¶ [0118]. Blevins notes that data mining generally involves the process of examining large quantities of data to extract or discover new or previously unknown interesting patterns such as unusual records or multiple groups of data records. At least some of the embedded big data analyzers 538 may perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, correlation analysis, predictive analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data. “One or more of the data analyzers 538 performs a data analysis to determine at least a portion of a process element alignment map (block 290 of FIG. 3), to determine upstream process element (block 315) of FIG. 6, to determine one or more source(s) of behavior variation of a target process element (blocks 318, 320 of FIG. 6, or other data analyses performed by the methods, systems, apparatuses and techniques described herein.” The embedded big data analyzers 538 may create a new or modified application, function, routine, or service based on the results of their data analysis or analyses.)
	- comparing one or more quality vectors to the corresponding dynamic node specification(s) (see at least Blevins: ¶ [0037] & ¶ [0091]. Blevins notes that the loops 305 and 306 allow the process 102 to monitor the temperature of the reactor discharge 115 as compared with the temperature of the reactants currently contained within the reactor 110. For example, the sensor TT305 measures the temperature of the reactants currently contained within the reactor, and the sensor TT306 measures a temperature of a portion 115 b of the reactor discharge 115. Based on a comparison of these temperatures, controller TC306 executes a respective control algorithm to control a valve TV306 to shunt away more or less of the reactor discharge 115 c for cooling purposes rather than returning the discharge 115 b back to the reactor 110. See also Fig. 2B of Blevins.)
	- identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification (see at least Blevins: ¶ [0094] & Fig. 7. Blevins notes that the contribution graph 335 includes a process information faceplate 342 that displays process information, process time of the displayed variations, and numerical values of explained and unexplained variations for a selected process element 340 a-340 h. For example, in FIG. 7, the process information faceplate 342 shows that at 12:38:26 P.M., the Media Flow element 340 a has a 0.26 explained contribution and a 2.89 unexplained contribution to the overall process quality variation 332. Additionally, the contribution graph 335 includes an advised action faceplate 345. The advised action faceplate 345 may display process correction recommendations to remediate a detected process fault. For example, in FIG. 7, the advised action faceplate 345 recommends improving the variation in the process quality 332 by increasing the Media Flow by 1.85 gal/s in the field device FIC3.)
	- compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes (see at least Blevins: ¶ [0036] & ¶ [0092]. Blevins notes that “the −2.33 value associated with the Media Flow process element 340 a may indicate that a fluid is flowing 2.33 gal/sec slower than a mean value or a threshold value. Alternatively, the −2.33 value may indicate a statistical contribution amount that the Media Flow process element 340a contributes to the variation of the process quality 332.” See Fig. 7 of Blevins regarding contribution to process quality and the advised action based on the quality of increasing FIC3 flow by 1.85 gal/s and inspect flow meter FIT3.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Barton method for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) with the aforementioned teachings regarding calculating conversion tensors to correlate any pairs of node specifications & comparing one or more quality vectors to the corresponding dynamic node specification(s) & identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification & compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes of Blevins, in order to automatically determining, without user input, one or more sources of a variation in the behavior of a target process element operating to control a process in a process plant include using a process element alignment map to determine process elements upstream of the target process element in the process; performing a data analysis on data corresponding to the upstream elements with respect to the target element to determine behavior time offsets, strengths of impact, and impact delays (see Blevins: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Blevins, the results of the combination were predictable.

Regarding Independent Claim 8, Barton system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the following:
- a processor (see at least Barton: ¶ [0263] & Fig. 22.);
- a non-transitory machine readable medium that stores machine-readable instructions for execution (see at least Barton: ¶ [0263] & Fig. 22.) by the processor (see at least Barton: ¶ [0263] & Fig. 22.), the machine-readable instructions comprising: 
- measuring properties of the feed-stock (see at least Barton: ¶ [0102] & ¶ [0244]. Barton notes examples of feedstock qualities that may be uncertain include, but are not limited to, Reid Vapor Pressure (RVP), Research Octane Number (RON), Motor Octane Number (MON), sulfur, benzene, etc. A product specification may impose one or more quality requirements. Examples of such requirements include, but are not limited to, requirements relating to research octane number (RON), sensitivity, butane content, sulfur, vapor pressure, and/or viscosity. The inventors have recognized and appreciated that, in some instances, linear models may not adequately reflect how various flows interact in a real-life refinery. At ¶ [0070]: LG (Liquefied petroleum gas) may be produced by a CDU, reformer, and cracker. LG may be used as refinery fuel or a feedstock for gasoline, or traded in the market.), the intermediates (see at least Barton: ¶ [0042] & ¶ [0256-Procured crude oils may be fed through one or more processing stations (e.g., a distillation unit 211, a reformer unit 212, a cracker unit 213, an isomerization unit 214, and a desulphurization unit 215) to produce intermediate products 220. Appropriate combinations of the intermediate products 220 may be blended at different blending terminals (e.g., PG98 & ES95, F1 or F2, AGO, and HF, as shown in FIG. 2A) to produce final products 230 (e.g., gasoline, jet fuel, diesel, and heavy fuel oil, respectively). Examiner Note: “The feedstocks may include intermediates purchased and/or produced by the refinery, and/or additives. The illustrative feedstocks used in Example 3 and related data are listed in Table 17 below.”), and the products to yield their respective quality vectors (see at least Barton: ¶ [0048] & ¶ [0175]. Barton notes that a plurality of possible scenarios of crude procurement and/or refinery operations may be generated, where each scenario may include a vector of values, and each value in the vector may be a possible value for a corresponding uncertain parameter. Examples of uncertain parameters that may be modeled include, but are not limited to, costs and available qualities and quantities of crude oils, market demands and prices for final products, technical parameters such as catalyst activity, etc. “In an example with a slate of 10 crude oil candidates, each scenario may include a vector of 20 values—two values for each candidate, PD,VR i C i and SGO i , i∈{1, 2, . . . , 10}, corresponding, respectively, to the vacuum residue yield and the sulfur fraction of gas oil for that candidate.”  Also at ¶ [0248]: βl:=(βl,s), s ∈ {1, 2, 3, . . . B), l ∈ Ξ is is a quality vector of feedstocks x.)
	- assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications (see at least Barton: ¶ [0102] & ¶ [0106]. Barton notes that product specification may impose one or more quality requirements. Examples of such requirements include, but are not limited to, requirements relating to research octane number (RON), sensitivity, butane content, sulfur, vapor pressure, and/or viscosity. The inventors have recognized and appreciated that, in some instances, linear models may not adequately reflect how various flows interact in a real-life refinery. Also one or more properties of PG98 and ES95 (e.g., RON, sensitivity, and/or vapor pressure) may depend on qualities of one or more inflows (e.g., LG, ISO, LN, R95, R100, and/or CN). As discussed above, LG flows may be blended and then split, and therefore properties of the LG flows may be described by bilinear equations. See also Table 4 at ¶ [0148].)
Barton system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) doesn’t explicitly teach or suggest:
	- calculating conversion tensors to correlate any pairs of node specifications;
	- comparing one or more quality vectors to the corresponding dynamic node specification(s);
	- identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification;
	- compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes
		Blevins however in the analogous art for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the following:
- calculating conversion tensors to correlate any pairs of node specifications (see at least Blevins: ¶ [0118]. Blevins notes that data mining generally involves the process of examining large quantities of data to extract or discover new or previously unknown interesting patterns such as unusual records or multiple groups of data records. At least some of the embedded big data analyzers 538 may perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, correlation analysis, predictive analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data. “One or more of the data analyzers 538 performs a data analysis to determine at least a portion of a process element alignment map (block 290 of FIG. 3), to determine upstream process element (block 315) of FIG. 6, to determine one or more source(s) of behavior variation of a target process element (blocks 318, 320 of FIG. 6, or other data analyses performed by the methods, systems, apparatuses and techniques described herein.” The embedded big data analyzers 538 may create a new or modified application, function, routine, or service based on the results of their data analysis or analyses.)
	- comparing one or more quality vectors to the corresponding dynamic node specification(s) (see at least Blevins: ¶ [0037] & ¶ [0091]. Blevins notes that the loops 305 and 306 allow the process 102 to monitor the temperature of the reactor discharge 115 as compared with the temperature of the reactants currently contained within the reactor 110. For example, the sensor TT305 measures the temperature of the reactants currently contained within the reactor, and the sensor TT306 measures a temperature of a portion 115 b of the reactor discharge 115. Based on a comparison of these temperatures, controller TC306 executes a respective control algorithm to control a valve TV306 to shunt away more or less of the reactor discharge 115 c for cooling purposes rather than returning the discharge 115 b back to the reactor 110. See also Fig. 2B of Blevins.)
	- identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification (see at least Blevins: ¶ [0094] & Fig. 7. Blevins notes that the contribution graph 335 includes a process information faceplate 342 that displays process information, process time of the displayed variations, and numerical values of explained and unexplained variations for a selected process element 340 a-340 h. For example, in FIG. 7, the process information faceplate 342 shows that at 12:38:26 P.M., the Media Flow element 340 a has a 0.26 explained contribution and a 2.89 unexplained contribution to the overall process quality variation 332. Additionally, the contribution graph 335 includes an advised action faceplate 345. The advised action faceplate 345 may display process correction recommendations to remediate a detected process fault. For example, in FIG. 7, the advised action faceplate 345 recommends improving the variation in the process quality 332 by increasing the Media Flow by 1.85 gal/s in the field device FIC3.)
	- compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes (see at least Blevins: ¶ [0036] & ¶ [0092]. Blevins notes that “the −2.33 value associated with the Media Flow process element 340 a may indicate that a fluid is flowing 2.33 gal/sec slower than a mean value or a threshold value. Alternatively, the −2.33 value may indicate a statistical contribution amount that the Media Flow process element 340a contributes to the variation of the process quality 332.” See Fig. 7 of Blevins regarding contribution to process quality and the advised action based on the quality of increasing FIC3 flow by 1.85 gal/s and inspect flow meter FIT3.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Barton system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) with the aforementioned teachings regarding calculating conversion tensors to correlate any pairs of node specifications & comparing one or more quality vectors to the corresponding dynamic node specification(s) & identifying a quality deficit and/or quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification & compensating for the quality deficit and/or the quality surplus by (A) adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus and/or (B) compensating quality deficits with corresponding quality surpluses via material transfer and re-blending processes of Blevins, in order to automatically determining, without user input, one or more sources of a variation in the behavior of a target process element operating to control a process in a process plant include using a process element alignment map to determine process elements upstream of the target process element in the process; performing a data analysis on data corresponding to the upstream elements with respect to the target element to determine behavior time offsets, strengths of impact, and impact delays (see Blevins: ¶ [abstract]).
Further, the claimed invention is merely a combination of old elements in a similar field for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Blevins, the results of the combination were predictable.

Regarding Dependent Claims 2 and 9, Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the limitations of Independent Claims 1 and 8 above, and Blevins further teaches the method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) comprising:
- wherein calculating conversion tensors and/or other associated tensors applies to one or more machine learning techniques (see at least Blevins: ¶ [0118]. Blevins notes that data mining generally involves the process of examining large quantities of data to extract or discover new or previously unknown interesting patterns such as unusual records or multiple groups of data records. At least some of the embedded big data analyzers 538 may perform large scale data analysis on the stored data (e.g., machine learning analysis, data modeling, pattern recognition, correlation analysis, predictive analysis, etc.) to predict, calculate, or identify implicit relationships or inferences within the stored data. “One or more of the data analyzers 538 performs a data analysis to determine at least a portion of a process element alignment map (block 290 of FIG. 3), to determine upstream process element (block 315) of FIG. 6, to determine one or more source(s) of behavior variation of a target process element (blocks 318, 320 of FIG. 6, or other data analyses performed by the methods, systems, apparatuses and techniques described herein.” The embedded big data analyzers 538 may create a new or modified application, function, routine, or service based on the results of their data analysis or analyses.)

Regarding Dependent Claims 3 and 10, Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the limitations of Independent Claims 1 and 8 above, and Barton further teaches the method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) comprising:
- wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof (see at least Barton: ¶ [0102] & ¶ [0106]. Barton notes that product specification may impose one or more quality requirements. Examples of such requirements include, but are not limited to, requirements relating to research octane number (RON), sensitivity, butane content, sulfur, vapor pressure, and/or viscosity. The inventors have recognized and appreciated that, in some instances, linear models may not adequately reflect how various flows interact in a real-life refinery. Also one or more properties of PG98 and ES95 (e.g., RON, sensitivity, and/or vapor pressure) may depend on qualities of one or more inflows (e.g., LG, ISO, LN, R95, R100, and/or CN). As discussed above, LG flows may be blended and then split, and therefore properties of the LG flows may be described by bilinear equations. See also Table 4 at ¶ [0148].)
Examiner Note: Please note that the one or more of the node specifications include a property selected from the group consisting of viscosity and octane number as shown in Barton reference. Furthermore, according to MPEP § 2173.05 (h) – Alternative Limitations concerning Markush Groups indicate that Claims 3 and 10 recites a list of alternatives to define these limitation(s) reflect an acceptable claim construction format.

Regarding Dependent Claims 4 and 11, Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the limitations of Independent Claims 1 and 8 above, and Blevins further teaches the method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) comprising:
- wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof (see at least Blevins: ¶ [0037] & ¶ [0041]. Blevins notes that the controller PC304 adjusts the valve PV304 to vent more or less carbon dioxide based on a pressure of the reactor 110, e.g., as detected by pressure sensor PT304. Additionally, in the loop 307, an amount or level of reactants contained within the reactor 110 is controlled. For instance, a controller LC307 adjusts a valve LV307 based on a level or amount of reactants in the reactor 110, e.g., as measured or detected by sensor LT307, to change the flow rate of reactor discharge 132 (e.g., the soap and the water produced by the chemical reaction) into the surge tank 118, thus changing the level of reactants contained within the reactor 110. The controller PC311 may send an override signal to the control selector FY310 when the sensed pressure reaches a particular threshold (and in some cases, has been sustained at this threshold over a defined duration of time), or the controller PC311 may continuously send a signal indicative of the sensed pressure to the selector FY310.)
Examiner Note: Please note that the conditions of the manufacturing process include a condition selected as at least a temperature and pressure as shown in the Blevins reference. Furthermore, according to MPEP § 2173.05 (h) – Alternative Limitations concerning Markush Groups indicate that Claims 4 and 11 recites a list of alternatives to define these limitation(s) reflect an acceptable claim construction format.

Regarding Dependent Claims 5 and 12, Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the limitations of Independent Claims 1 and 8 above, and Barton further teaches the method / system for a manufacturing process to maintain one or more  comprising:
- wherein the manufacturing process is pharmaceutical manufacturing, commodity chemical manufacturing, specialty chemical manufacturing, petrochemical manufacturing, petroleum refining, or lubricant manufacturing (see at least Barton: ¶ [0002-0003]. Barton notes that some petroleum refineries procure crude oils and process a mixture of crude oils into several intermediate products. These intermediates are blended together to create final products such as liquid petroleum gas (LPG), gasoline, diesel, jet fuel, asphalt, petroleum coke, etc. Barton teaches “methods for improving petroleum fuels production. A method for selecting one or more crude oils from a plurality of crude oils may be provided, the method comprising acts of: generating a plurality of scenarios, each scenario comprising a plurality of values corresponding, respectively, to a plurality of uncertain parameters, the plurality of uncertain parameters comprising at least one uncertain parameter relating to a quality of a crude oil of the plurality of crude oils.”)
Examiner Note: Please note that Barton teaches that the manufacturing process is at least in petroleum refining at a minimum. 

12.		Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton / Blevins, and in further view of US Patent Application (US 2014/0309756 A1) to Trygstad.
Regarding Dependent Claims 6-7 and 13-14, Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) doesn’t explicitly teach the following:
- performing iterative-computations for adjusting the conditions of the manufacturing process to account for real-time changes in the dynamic node specifications and the quality vectors to improve efficacy and/or efficiency of the manufacturing process (see Dependent Claims 6 and 13);
- updating the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations (see Dependent Claims 6 and 13);
- wherein adjusting the conditions of the manufacturing process is further in response to reducing a manufacturing cost associated with the manufacturing process (see Dependent Claims 7 and 14)
	Trygstad method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) teaches the following:
- performing iterative-computations for adjusting the conditions of the manufacturing process to account for real-time changes in the dynamic node specifications and the quality vectors to improve efficacy and/or efficiency of the manufacturing process (see at least Trygstad: ¶ [0078]. Blevins notes that dynamically estimating the lag time between values predicted by the inferential analyzer and those measured by a hard analyzer by methodologies known to those skilled in multivariate statistical methods, e.g. by minimizing variance in a plot of predicted values versus measured values by iteratively advancing the times for a population of measured values relative to the times of a population of predicted values. For example, in the case of diesel rundown from a CDU, changes in the independent variables P/T/flow, substantially describe in real time the changes occurring at the points in the process where those properties are being measured, whereas the manifestation of those changes in the diesel rundown stream, e.g. in values for the dependent variables T20 and T90, may lag for a relatively long periods of time ranging from perhaps 15 minutes to 30 minutes.) (see Dependent Claims 6 and 13);
- updating the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations (see at least Trygstad: ¶ [0065] & ¶ [0090]. Trygstad notes that the Process Optimizer 314 may receive predictions from the CQM 316 for one or more streams and stream properties, and then convert the validated, adjusted predictions into processing directives, such as adjusted process control inputs, which are sent to the DCS 320 for its control of the process 10. See also Table 1 of the node specifications and tensors being updated. Also Fig. 3 shows adjusting the one or more model parameters and/or adjusting the inferential measurements in Fig. 3 step 250.) (see Dependent Claims 6 and 13);
- wherein adjusting the conditions of the manufacturing process is further in response to reducing a manufacturing cost associated with the manufacturing process (see at least Trygstad: (Table 1) & ¶ [0101]. Trygstad teaches that “the availability of property predictions that have both high frequency and high fidelity by Method 6 yield an estimated reduction in throughput losses of approximately $1,280,000 per year per 100,000 barrels per day crude distillation capacity.” Compared with conventional techniques, the integrated analyzer system and method of the invention, particularly leveraged by the use of on-line analyzers to enhance inferential predictions, allows adjustment of the latter on time scales sufficiently short to mitigate the impact of crude switchovers in terms of their duration and the disruption they cause to the operation of the CDU and therefore the refinery, and in the immediate example enables the maximizing of diesel production.) (see Dependent Claims 7 and 14)
It would have been obvious for one of ordinary skill in the art, before the effective filing Barton / Blevins method / system for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s) with the aforementioned teachings regarding performing iterative-computations for adjusting the conditions of the manufacturing process to account for real-time changes in the dynamic node specifications and the quality vectors to improve efficacy and/or efficiency of the manufacturing process; updating the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations; wherein adjusting the conditions of the manufacturing process is further in response to reducing a manufacturing cost associated with the manufacturing process in further view of Trygstad, wherein the availability of information substantially in real-time for properties of process streams, such as continuous process streams in chemical and petrochemical processing, hydrocarbon processing, and refining operations may many times be important to maximizing throughput, controlling product quality, and/or ensuring that operations of the process plant are environmentally sound and safe (see Trygstad: ¶ [0026]).
Further, the claimed invention is merely a combination of old elements in a similar field for a manufacturing process to maintain one or more products within respective quality and/or technical specification(s), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Trygstad, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.


/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683